UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1616


GRACE MORRIS,

                Plaintiff – Appellant,

          v.

RHONDA RAE MARRIN,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:10-cv-00050-JRS; 08-32473-DOT; 08-03116-DOT)


Submitted:   November 30, 2010            Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Grace Morris, Appellant Pro Se.   Rhonda Rae Marrin, Appellee Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Grace Morris appeals from the district court’s order

dismissing       her    appeal       from    the    bankruptcy     court      order    for

failure to comply with Fed. R. Bankr. P. 8006.                      We have reviewed

the record and the district court’s order and find no reversible

error    and    no     abuse    of    discretion.          See   Fed.    R.   Bankr.   P.

8001(a); In re SPR Corp., 45 F.3d 70, 74 (4th Cir. 1995); In re

Serra    Builders,       Inc.,       970    F.2d   1309,   1311    (4th    Cir.   1992).

Accordingly, we affirm for the reasons stated by the district

court.         Morris    v.     Marrin,      No.    3:10-cv-00050-JRS         (E.D.    Va.

Apr. 29,    2010).        We     dispense      with   oral    argument     because     the

facts    and    legal    contentions         are   adequately      presented      in   the

materials      before     the    court       and   argument      would    not   aid    the

decisional process.

                                                                                AFFIRMED




                                              2